 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 58 
In the House of Representatives, U. S.,

January 22, 2009
 
RESOLUTION 
Commending the University of Florida Gators for winning the Bowl Championship Series National Championship Game. 
 
 
Whereas, on January 8, 2009, the University of Florida Gators defeated the Oklahoma Sooners 24–14 in the Bowl Championship Series National Championship Game in Miami, Florida;  
Whereas the Gators have become one of the premier athletic and academic institutions in the country;  
Whereas this BCS National Championship is the University of Florida’s 22nd national championship in all sports;  
Whereas the Gators’ victory over Oklahoma was the third football national title for the University of Florida and the second in the past three seasons, the others being won in 1996 and 2007;  
Whereas the Gators are the fourth school in the modern era to win two outright national titles in three years;  
Whereas the Gators improved their BCS Championship game record to 2–0;  
Whereas Florida made its 18th-straight bowl appearance to extend their current school record, the longest active streak by a Southeastern Conference (SEC) team representing the second-longest in the Nation;  
Whereas the Gators finished the 2008 season with a 13–1 record, matching the single-season school record for wins (also 13–1 in 2006);  
Whereas the Gators become the second team in the 11-year history of the BCS to win two titles;  
Whereas the Gators’ victory is the fifth BCS championship for the SEC;  
Whereas head coach Urban Meyer became only the fifth coach since 1936 to win two national championships in his first four seasons at a school;  
Whereas Coach Meyer becomes the fifth active Division I coach with multiple national titles;  
Whereas Coach Meyer became the 14th youngest head coach to win a pair of national titles since 1950;  
Whereas the Gators’ quarterback Tim Tebow was named the game’s Most Valuable Player, with 340 yards of total offense, the third-best pass-rush total in a BCS Championship game;  
Whereas Tim Tebow showed why he is one of the most versatile quarterbacks in college football history by completing 18 of 30 passes for 231 yards and 2 touchdowns and rushing for 109 yards, the third highest ground total by a quarterback in a BCS title game;  
Whereas Tim Tebow became only the 5th player since 1950 to win two national titles and a Heisman Trophy;  
Whereas Percy Harvin, after returning from an ankle injury, ran nine times for 122 yards and a touchdown, marking the third-best rushing total in a BCS Championship game, caught five passes for 49 yards, and proved once again to be the fastest player on the field;  
Whereas Tebow and Harvin became the first set of teammates to each rush for 100 yards or more in the same BCS National Championship game;  
Whereas the Gators’ defense shut down the highest-scoring team in modern football history and held Oklahoma to only 14 points and 363 total yards, 40 points and 199 yards below the Sooners’ season average;  
Whereas Florida’s defense held Sooner quarterback and Heisman Trophy winner Sam Bradford to 256 passing yards, his third-lowest of the season and his first two-interception game since October 11, 2008;  
Whereas the Gators’ players and coaches football team represent the University of Florida and the State of Florida with honor and integrity; and  
Whereas residents of Florida and Gator fans worldwide are to be commended for their longstanding support, perseverance, and pride in the team: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the University of Florida Gators for winning the Bowl Championship Series National Championship;  
(2)recognizes the achievements of the players, coaches, students, and support staff who were instrumental in the victory; and  
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution to University of Florida President J. Bernard Machen and head coach Urban Meyer for appropriate display.  
 
Lorraine C. Miller,Clerk.
